PELHAM, J. —
The defendant Avas convicted of having violated the prohibition laws. After the verdict and judgment of conviction, the defendant moved the court for a new trial, alleging misconduct of the jury trying the case as ground .for the motion. The misconduct alleged is that, while the jury was in the jury room deliberating upon a verdict, a juror in an adjoining jury room, engaged in considering another case, entered the jury room in which the jury in this case was deliberating (in which there was a closet), and Avas asked by one of the jurors in this case what the jury had done in the *164other case, in which he was a juror; whereupon the juror in the other case informed him. It is not shown that there was any affinity between the cases, or that the defendants-in the different cases were associated or connected in any way. It does not appear that the court abused its discretion in refusing to grant the defendant’s motion'for a new trial. Moreover, the ruling of the trial court in refusing the defendant’s motion is not revisable here. — Herndon v. State, 2 Ala. App. 118, 56 South. 85; Ferguson v. State, 149 Ala. 21, 43 South. 16; Thomas v. State, 139 Ala. 84, 36 South. 734.
Affirmed.